DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicants’ election, with traverse, of the invention of Group I, claims 1-25, in the reply filed on December 15, 2021, by William A. Holtz, is acknowledged. 
	The traversal is based on the argument that the Group III claims have now been amended to specify at least two unique linkage group L genomic regions. Applicants argue that the Group I and Group III claims are now linked by a common requirement (Remarks, page 13). 
	This is not found persuasive. Briefly, inventions I and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).Despite the claim amendments, the invention of Group I is directed to the identification of (non-transgenic) soybean plants that comprise a genotype associated with dicamba tolerance (see claims 1-2, 5, 7, 10-11, 13, and 15, for example). In contrast, the invention of Group III requires exclusively transgenic soybean plants that comprise one or two transgenes. Further in contrast, the invention of Group I requires specific alleles selected from a group of alleles (see claims 7 and 10, for example), which is not required by the invention of Group III. Also in contrast, the invention of Group III requires scoring dicamba tolerance is scored by determining a reduction in malformation  (see claims 36 
	The requirement is still deemed proper and is therefore made FINAL.

Claims
The response submitted on December 15, 2021 has been entered. 
Claims 6, 9, 16-30, 32, 38, and 44 have been canceled.
Claims 1-5, 7-8, 10-15, 31, 33-37, 39-43, and 45-47 are pending. 
Claims 31, 33-37, 39-43, and 45-47 are withdrawn from consideration for being directed to non-elected invention(s). 
Claims 1-5, 7-8, and 10-15 are examined in this Office action. 

Specification
Applicants are reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	Appropriate correction is required.

Claim Objections
Claim 1 is objected to for reciting in line 2 the term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 2 of claim 1. 
Claim 8 is objected to for reciting in line 2 the term “compromising” (apparent typographical error for “comprising”) followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” (not “compromising”) in line 2 of claim 8. 
Claims 1 and 8 are objected to for the apparent typographical error of reciting “loci BU55345” as corresponding to SEQ ID NO:7. It is suggested to replace the phrase “loci BU55345” with ---loci BU551345--- in claims 1 and 8, as that appears to have been the Applicants’ intent; see Specification, page 61, Table 11. 
Claim 15 is objected to under 37 CFR § 1.75 as being a substantial duplicate of preceding claim 8. Claim 15 is directed to the method of claim 8, wherein a plant that exhibits dicamba tolerance is selected. However, claim 8 already recites in step (b) the selection of a soybean plant comprising a genotype associated with dicamba tolerance.
	Applicants are advised that should claim 8 be found allowable, claim 15 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, See MPEP § 706.03(k). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-5, 7-8, and 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of United States Patent No. 10,604,767 B2, granted March 31, 2020.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed in the referenced patent, and the referenced patent and the instant application are claiming common subject matter. 
	The instant claims are drawn to a method of identifying a soybean plant that comprises a genotype associated with dicamba tolerance, comprising: (a) detecting in a soybean plant an allele in each of at least two linkage group L genomic regions associated with dicamba tolerance, wherein the at least two genomic regions are selected from: (i) a first linkage group L genomic region flanked by loci M0205928 (SEQ ID NO:4) and M0129138 (SEQ ID NO:6), wherein the region comprises the locus of M0101742 (SEQ ID NO:5); (ii) a second linkage group L genomic region that is flanked by loci BU551363 (SEQ ID NO:9) and BU765955 (SEQ ID NO:12), wherein the region comprises the loci M0205350 (SEQ ID NO:10) and M0102027 (SEQ ID NO:11); and (iii) a third linkage group L genomic region that is flanked by loci BU55345 (SEQ ID NO:7) and M0114388 (SEQ ID NO:8), wherein the region comprises the locus NGMAX008197032 (SEQ ID NO: 52); and (b) denoting that said plant comprises a genotype associated with dicamba tolerance  
	Conflicting claim 1 is drawn to a method for producing a soybean plant comprising in its genome an introgressed favorable dicamba tolerance locus haplotype and a transgene that confers resistance to dicamba, the method comprising the steps of: (a) crossing a first soybean plant comprising a favorable dicamba tolerance locus haplotype with a second soybean plant 
	The conflicting method also includes the same steps and components as the method presently claimed. The instantly claimed sequences (SEQ ID NOs:4-6, 8-12, and 52) and those  sequences claimed in the United States Patent No. 10,604,767 B2 are identical.  
See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures, the properties Applicants disclose and/or claim are inherently present in both sets of claims. 
	Therefore, one of ordinary skill in the art, at the time the claimed invention was filed, would have readily recognized that the conflicting claims 1-9 of the granted United States Patent No. 10,604,767 B2 and the claims 1-5, 7-8, and 10-15 in the instant application are obvious variants and are not patentably distinct. Furthermore, there is no apparent reason why Applicants would have been prevented from presenting claims corresponding to those of the instant application in the previously granted patent. In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, and 10-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5, 7-8, and 10-15 are determined to be directed to subject matter 
	The instantly pending claims are method claims. The judicial exception is the correlation of a recited marker locus (sequence) with dicamba tolerance phenotype in soybean.  
	The claims are drawn to methods for “identifying” and “obtaining” soybean plants, which apply the natural principle of a correlation between soybean genomic regions, or markers (alleles) located therein, and particular dicamba tolerance/resistance phenotype. These claims read on thought processes, i.e., visually observing (“detecting”, “selecting”, and “denoting”) soybean plants already growing in a field and naturally occurring phenomena (a soybean plant that has naturally germinated and is growing in dicamba enriched environment will survive if it natively comprises resistance determinant(s)). The breadth of “detecting”, “selecting”, and “denoting” encompasses non-transformative visual assessment of a soybean plant for a dicamba tolerance/resistance phenotype, coupled with prior knowledge of the correlation of said phenotype(s) with the presence of particular marker(s). This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. 
	As the steps of “detecting”, “selecting”, and “denoting” are very generally recited, the combination of “detecting”, “selecting”, and “denoting” is together reasonably interpreted as mere data gathering. Even though some claims recite the step of “genotyping” soybean plants, isolating nucleic acids from a soybean plant, and then performing a screening assay was well understood, conventional, and routinely performed in the art at the time of invention. Furthermore, limiting the marker to a particular sequence does not change the steps to be performed. 
see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. Furthermore, although the claims recite the step(s) of detecting nucleic acids, these step(s) are not substantial integrations of the natural principle sufficient to confer patent eligibility. Detecting DNA is a step that is very generally recited and encompasses any methodology for detection/analysis of DNA, including basic sequencing; a step of sequencing is conventional and well understood, and routinely practiced, and thus does not amount to “significantly more”. Similarly, the step of producing the plant is not substantial integration of the natural principle sufficient to confer patent eligibility. 
Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
	Applicants are advised to more clearly amend the claims by adding, for example, crossing and breeding steps,1 which might help overcome the stated rejections. See, for example, the issued parent U.S. Patent No. 10,604,767 B2. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefiniteness
Claim 14 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. 


Summary
Claims 1-5, 7-8, and 10-15 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a method of obtaining or identifying a soybean plant that comprises a genotype associated with dicamba tolerance, comprising: (a) detecting in a soybean plant an allele in each of at least two linkage group L genomic regions associated with dicamba tolerance, wherein the at least two genomic regions are selected from: (i) a first linkage group L genomic region flanked by loci M0205928 (SEQ ID NO:4) and M0129138 (SEQ ID NO:6), wherein the region comprises the locus of M0101742 (SEQ ID NO:5); (ii) a second linkage group L genomic region that is flanked by loci BU551363 (SEQ ID NO:9) and BU765955 (SEQ ID NO:12), wherein the region comprises the loci M0205350 (SEQ ID NO:10) and M0102027 (SEQ ID NO:11); and (iii) a third linkage group L genomic region that is flanked by loci BU55345 (SEQ ID NO:7) and M0114388 (SEQ ID NO:8), wherein the region comprises the locus NGMAX008197032 (SEQ ID NO: 52); and (b) denoting that said plant comprises a genotype associated with dicamba tolerance. 
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant claim 11, for example, only recites steps in the alternative.